Citation Nr: 1136589	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-18 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right elbow, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to April 1988.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an April 2006 rating decision in which the RO, in pertinent part, denied the Veteran's claim for an increased rating for his right elbow disability.

In December 2007, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO; a copy of the hearing transcript is in the record.

In March 2011, the Board remanded the issue remaining on appeal for additional notice and development, to include referral for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  The case now is before the Board for further appellate consideration. 


FINDING OF FACT

During the pendency of the appeal, the Veteran's DJD of the right elbow has been productive of mild to moderate impairment due to pain, fatigue, weakness, and lack of endurance on repetitive motion; it has not been manifested by ankylosis, by other impairment of the elbow, ulna or radius, by flexion limited to 100 degrees, by extension limited to 45 degrees, by forearm pronation limited to motion lost beyond last quarter of arc, or by forearm supination limited to 30 degrees or less; it also has not been productive of frequent hospitalizations or marked interference with the Veteran's employment status beyond that contemplated by the currently assigned schedular rating. 



CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a 20 rating, and no more, for DJD of the right elbow have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5205-5208 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

The Court also had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008) vacated in part by Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009). In the latter case, the United States Court of Appeals for the Federal Circuit (Federal Circuit) overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).

The VCAA-compliance notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Pelegrini, 18 Vet. App. at 119.  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, in pre-rating letters dated in October 2005 and March 2006 and post-rating letters dated in June 2008 and April 2011, VA provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA, consistent with the statutory and regulatory requirements and the holdings in Pelegrini, Dingess and Vazquez-Flores I and II.  Further, in the May 2007 statement of the case (SOC) and the supplemental SOCs (SSOCs) issued in May 2008 and July 2011, VA set forth the criteria for higher ratings for the Veteran's right elbow disability and readjudicated the claim remaining on appeal, which is sufficient under Dingess and Vazquez-Flores I and II.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the issue decided herein on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the issue decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The Board also finds that all relevant evidence necessary for an equitable resolution of the issue decided on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, available VA and private medical records, a hearing transcript, and statements from the Veteran and his representative, on his behalf.  The Veteran was afforded VA examinations in September 2004, October 2005, and May 2007.  In addition, in compliance with the Board's remand, the issue was referred to the Director, Compensation Service for consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  The opinion was received in July 2011.  The Board finds that the evidence of record, including the post-service medical records, is adequate for rating purposes as the examiners interviewed the Veteran and provided detailed clinical evaluations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that no further assistance is warranted.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the issue decided on appeal.

II. Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that, when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

Pursuant to Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings will be rated as degenerative arthritis.

Pursuant to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

Elbow flexion to 145 degrees, elbow extension to 0 degrees, forearm pronation to 80 degrees, and forearm supination to 85 degrees are considered normal ranges of motion of the elbow.  Plate I, 38 C.F.R. § 4.71.

Handedness for rating purposes will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2010).  The Veteran is right handed; thus, his right arm is his dominant (major) extremity.

In addition, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's DJD of the right elbow has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5205, since the award of service connection in a November 2004 rating decision.  As the record reflects that the Veteran is right-handed, only the rating criteria for the dominant hand will be considered.  Under Diagnostic Code 5205 pertaining to ankylosis of the major elbow, a 40 percent rating is warranted for favorable ankylosis of the elbow, at an angle between 90 degrees and 70 degrees; a 50 percent rating is warranted for intermediate ankylosis, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees; and a maximum 60 percent rating is warranted for unfavorable ankylosis, at an angle of less than 50 degrees or with complete loss of supination or pronation.  Since the Veteran's right elbow does not approximate even favorable ankylosis, the Board has also considered the other diagnostic codes listed in the June 2008 VCAA notice letter.

Under Diagnostic Code 5206 pertaining to limitation of flexion of the major forearm, flexion limited to 110 degrees is rated as noncompensable; flexion limited to 100 degrees warrants a 10 percent rating; flexion limited to 90 degrees warrants a 20 percent rating; flexion limited to 70 degrees warrants a 30 percent rating; flexion limited to 55 degrees warrants a 40 percent rating; and flexion limited to 45 degrees warrants a maximum 50 percent rating.

Under Diagnostic Code 5207 pertaining to limitation of extension of the major forearm, extension limited to 45 or 60 degrees warrants a 10 percent rating; extension limited to 75 degrees warrants a 20 percent rating; extension limited to 90 degrees warrants a 30 percent rating; extension limited to 100 degrees warrants a 40 percent rating; and extension limited to 110 degrees warrants a 50 maximum percent rating.

Under Diagnostic Code 5208 pertaining to limitation of motion of the forearm, flexion limited to 100 degrees and extension limited to 45 degrees warrants a 20 percent rating.

Resolving all doubt in the Veteran's favor, the Board finds that the evidence of record more nearly approximates a 20 percent rating, and no more, for DJD of the right elbow.

Service treatment records show that the Veteran underwent physical therapy in March 1991, after falling directly on his elbow.  X-rays were normal.  In March 2000, the Veteran again was treated for right elbow pain after lifting weights and performing curls.  On examination, there was edema and tenderness to palpation over the elbow.  The assessment was overuse syndrome/tendinitis.

A March 2004 private treatment record reflected tenderness over the olecranon and x-rays revealed a significant bone spur off the back of the olecranon process.  The assessment was right elbow bone spur.  

On May 20, 2004, the Veteran underwent excision of olecranon bursitis of the right elbow and reattachment of the triceps tendon.  The postoperative diagnosis was right olecranon spur, symptomatic with calcific tendonitis and olecranon bursitis.

At a July 2004 private follow-up after right arm olecranon bursitis excision with bone spur on the side of the triceps repair, the Veteran reported that he had been lifting weights from 135 to 185 pounds, felt a pop and started to have pain about two weeks earlier.  Examination revealed tenderness over the triceps tendon.  Extension of the elbow caused pain in the triceps area as well.  No acute fractures were shown on x-rays.  He was scheduled for range of motion and strengthening physical therapy.  Three weeks later, the Veteran reported that he had not made much progress with physical therapy.  

During a September 2004 VA examination, the Veteran gave a history that he had injured his right elbow during an in-service fall.  Following x-rays, his right arm was placed in a sling.  He reported that following discharge from service, he had had increasing pain in the right elbow.  The Veteran indicated that May 2004 private x-rays revealed significant spurring and degenerative changes for which he underwent surgery.  He complained of continuous pain of a level of 6 on a scale of 1 to 10.  The Veteran reported associated weakness, stiffness, swelling, warmth, and fatigability and flare-ups of pain where it would increase to a 9 or 10 and would last for several minutes, at least 2 or 3 times per day, due to extension and flexion.  Alleviating factors included use of an anti-inflammatory.  He estimated an additional limitation of motion/functional impairment up to 25 percent with a flare-up.  The Veteran worked as a high school coach and did not use a brace.  He denied any subluxation.  Functionally, he reported that he was unable to throw; that he ate with his left hand; and that he could not perform any lifting related to his right elbow.  The Veteran limited his right arm range of motion due to increased pain.  On examination of his right elbow, he had tenderness and appeared to have olecranon bursitis.  He was tender to the olecranon and slight warmth was noted.  Flexion was to 120 degrees on the right with pain and extension was to 0 degrees with pain.  Pronation was to 80 degrees and supination was to 85 degrees, bilaterally.  He had a 6-cm midline incision to the right elbow.  Hand grasp and arm strength were unequal with 4 for the right and 5 for the left.  Reflexes of the upper extremities were within normal limits.  Distal sensation was intact.  X-rays revealed soft tissue swelling in the posterior aspect of the elbow with two areas of calcification.  The assessment included right elbow DJD (status post right elbow surgery) with mild to moderate impairment secondary to pain and decreased range of motion.

During an initial VA primary care evaluation in September 2004, the Veteran complained of right elbow pain.  No neurological deficit could be detected on examination.  The assessment included loose body, right elbow, status post surgery, still with pain.

At a November 2004 private follow-up visit, the Veteran indicated that his right arm was still bothering him a good bit and that he was anxious to get it fixed.  The last time the Veteran had push it a little bit too hard and at about two months after surgery was doing some weight lifting and the repair popped free.  May 2005 private x-rays revealed a couple of small chips posterior to the olecranon in the triceps area.  On examination, the Veteran had tenderness right at the intersection of the olecranon, along with weakness with triceps testing.  On June 21, 2005, the Veteran underwent repair of the right triceps tendon.  An October 2005 private follow-up visit showed a healing triceps tendon repair.

At an October 2005 VA examination, the Veteran reported that, after the June 2005 surgery, he underwent physical therapy.  He rated his continuous right elbow pain as a 6 on a scale of 1 to 10.  The Veteran reported associated weakness, stiffness, swelling, warmth, and fatigability and flare-ups of pain where it will increase to an 8 and will last for 2 to 3 hours, at least 2 or 3 times per week, due to weather changes or increased activity.  Alleviating factors include use of an anti-inflammatory.  He estimated an additional limitation of motion/functional impairment up to 25 percent with a flare-up.  The Veteran performed administrative work and used a brace to his elbow.  He denied any dislocation or subluxation, but indicated that functionally he had pain with hyperextension.  He could not lift heavy objects or throw and had fatigue with increased activity of his upper extremities.  He ate with his left hand.  On examination of his right elbow, there was no evidence of warmth or redness.  He had mild crepitus.  Flexion was to 120 degrees on the right with pain and extension was to -5 degrees with pain.  Forearm pronation and supination were within normal limits, bilaterally.  He had increase in pain, but no decrease in range of motion with repetitive testing.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing of his right elbow.  Arm strength was 5- on the right.  Distal sensation and pulses were intact to the upper extremities.  X-rays suggested DJD and there was moderate soft tissue swelling posterior to the elbow associated with the presence of multiple small osseous bodies and mild olecranon spurring.  The assessment included right elbow DJD (status post surgery times two) with mild to moderate impairment.

During a May 2007 VA joints examination, the Veteran reported that he did not do any exercises but tried to walk for exercise.  He seemed to think that the right elbow pain was getting worse, noticing pain throughout the day.  The main aggravating factors were typing on the computer, using the right hand a lot and any scrubbing, cleaning and lifting.  Alleviating factors included use of an anti-inflammatory.  Usually he took ibuprofen when he knew that he was going to do something strenuous using the right hand.  He also used a heating pad, Aspercreme, and a brace.  The Veteran described constant pain at the level of 7 and some stiffness, but denied much swelling.  As a veterans' service officer for the state, he indicated that he had missed about 3 to 4 days of work because of his right elbow during the last 12 months.  He reported that, when he does yard work, the next day his right elbow hurts.  He does not play sports nor lift weights because of right elbow pain.  On examination of his right elbow, there was a long, well-healed, zigzag scar on the posterior right elbow.  There was tenderness to touch in the posterior aspect of the right elbow and also in the medial epicondylar area and it was noted to be moderately to severely tender over the posterior elbow.  Flexion beyond 110-120 degrees on the right was moderately painful.  Extension was to 10-20 degrees was very painful and the last 10 degrees of extension appeared to be limited.  Forearm pronation and supination were also noted to be painful.  Pronation beyond 70 degrees and supination beyond 75 degrees was moderately painful and appeared limited.  There was fair grip and strength noted in the right hand compared to the left.  X-rays revealed the presence of multiple small ossifications or calcifications involving the olecranon bursal region suggestive of calcific bursitis.  The assessment included status post two surgeries of the right elbow for the history of removal of a bone spur and then of a torn ligament with calcific bursitis and limited range of motion and painful right elbow.  Functional loss due to pain was moderate.  Joint function was additionally limited by pain, fatigue and weakness secondary to repetitive use and flare-ups and at that time functional use was estimated as moderately severe, 75 percent.

During a December 2007 DRO hearing, the Veteran the testified that he suffered a lot of chronic pain, which was constant, and swelling and that he kept Motrin (800 mg) in his pocket and took it on a daily basis because of his right elbow pain.  He indicated that he could not stretch out his arm to a lateral position without pain.  When the weather was cold, wet or damp, his pain increased and limited use of his right arm.  The Veteran stated that he received treatment for his right elbow at the Montgomery VA Medical Center.

Except for his initial September 2004 VA primary care evaluation, VA records reflect that the next time the Veteran sought treatment for a right elbow problem was in September 2008.  Then, he complained of a knot in the right elbow and examination revealed a mass in the right arm/elbow which was not tender.  Following an October 2008 surgery consult and examination, which showed swelling in the lower part of the right arm, the impression was 1-inch in diameter lipoma in lower arm that was moving freely and soft in consistency.  Excision was scheduled for October 27, 2008.  A March 2010 VA emergency department (ED) note reflects that the Veteran complained of a two-day history of left greater than right tingling of his finger tips, 1 through 4, and bilateral medial elbow tingling.  He denied injury/trauma, but reported that he worked for VA doing financial assessments which require prolonged keyboarding and frequent driving.  The Veteran was concerned about a "stroke".  On examination, the right elbow had a positive Tinnel's test, full active range of motion, and normal and symmetric strength.  Reflexes in both upper extremities were 2-3+ and symmetric in the triceps, biceps and brachioradialis.  The impression was carpal tunnel syndrome versus ulnar tunnel syndrome versus cervical radiculopathy.  A stroke was ruled out. 

In compliance with the Board's remand, in July 2011, the Director, Compensation Service addressed whether an extraschedular rating was warranted for the Veteran's DJD of the right elbow.  After reiterating the findings in VA examination reports, the Director conclude that no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria as impractical, adding that the Veteran's evaluation is properly assessed by the current rating schedule.  Although VA examinations did show a progressively worsening condition; however, it has not been shown to be an exceptional disability that has resulted in occupational interference or hospitalization.  Diminished grip strength is clearly shown with a reduced range of motion which is more than adequately designated in 38 C.F.R. § 4.71a.  Even so, the rating schedule remains intact and without evident defect.   

During the pendency of the appeal, the Veteran's DJD of the right elbow has not been manifested by flexion limited to 100 degrees, by extension limited to 45 degrees, by forearm pronation limited to motion lost beyond last quarter of arc, or by forearm supination limited to 30 degrees or less.  However, resolving all doubt in the Veteran's favor and with consideration of the DeLuca factors, the Board concludes that the Veteran's right elbow disability more nearly approximates a 20 percent rating under Diagnostic Code 5206, as it has been productive of mild to moderate impairment resulting in decreased range of motion due to pain, fatigue, weakness, and lack of endurance on repetitive motion.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The Board has considered other applicable rating criteria for rating DJD of the right elbow.  However, without objective evidence of ankylosis or any other impairment of impairment of the elbow, ulna or radius, a rating in excess of 20 percent is not warranted under Diagnostic Code 5205, 5209, 5210, 5211, 5212, or 5213.  See 38 C.F.R. § 4.71a.

Without unstable or painful scars shown on examination or evidence of additional impairment of function not considered as part of the already assigned 20 percent rating, the Veteran cannot receive a compensable rating for surgical scarring.  In this case, VA examiners have reported that the evidence of record does not demonstrate the required symptomatology to warrant a separate compensable rating for superficial, well-healed surgical scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804, and 7805 (effective prior to October 23, 2008).

In the March 2011 decision, the Board found that the evidence presented warranted referral for extraschedular consideration by the Director, Compensation Service.  In July 2011, the Director, Compensation Service issued an opinion on the matter, ultimately finding that an extraschedular rating for DJD of the right elbow was not warranted.  This opinion noted that, while there is evidence of a worsening condition, the rating schedule remains intact and without evident defect.  An unusual or exceptional disability picture or pattern has not been demonstrated by the evidence of record that would render application of the regular rating criteria as impractical.  The Director also noted that the Veteran's reduced range of motion is accurately portrayed with an evaluation that allows for a more severe disability picture, and higher evaluations based on medical findings.  Therefore, the Director concluded that entitlement to an extraschedular evaluation is not warranted.

There is no indication that the Veteran's service-connected DJD of the right elbow is of such severity as to markedly interfere with his ability to be gainfully employed.  Even the Veteran has reported only losing three to four days during a twelve-month period because of his right elbow condition.  Thus, the Director found that entitlement to an extraschedular rating for service-connected DJD of the right elbow is not warranted.  The Board agrees with the Director's assessment.

Indeed, after thorough consideration of the evidence outlined above, including the Veteran's hearing testimony, post-service treatment records, VA examination reports, and the Director's opinion, the Board finds that the Veteran's disability picture is not so exceptional or unusual as to render impractical the application of the regular schedular criteria.  In so finding, the Board acknowledges that there is evidence of a worsening condition and that on repetitive motion, the Veteran's motion is further limited by pain, weakness and fatigue and as a result has increased his disability rating to 20 percent.  However, as indicated in the Director's July 2011 opinion, all of these factors, including economic inadaptability, are considered in the assignment of the already assigned schedular rating.

In other words, the symptoms that the Veteran experiences as a result of his DJD of the right elbow, is expressly contemplated by the currently assigned rating.  Other findings, such as frequent periods of hospitalization, or other symptoms not contemplated by the schedular rating, have not been shown.  The Veteran has not been hospitalized at all during this appellate period for his DJD of the right elbow.  Beyond that required for the schedular rating, there is no finding in this case that presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, the Board concludes that the schedular rating criteria are adequate in this instance.  For the above reasons, after resolving all doubt in the Veteran's favor, the Board finds that a preponderance of the evidence is not in favor of a rating in excess of 20 percent for DJD of the right elbow, to include on an extraschedular basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 55.







(CONTINUED ON NEXT PAGE)
ORDER

A 20 percent rating, and no more, for DJD of the right elbow is granted, subject to the laws and regulations governing payment of monetary benefits. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


